Citation Nr: 0431384	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  04-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 through 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In a letter from the veteran dated in September 2003 and his 
substantive appeal dated in August 2004 the veteran raised 
the matter of entitlement to service connection for a left 
kidney disorder.  This matter is not currently developed for 
appellate review and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2003 the veteran submitted an authorization form to 
obtain medical treatment records from St. Dominic's Hospital.  
VA requested all treatment records from St. Dominic Hospital 
in September 2003.  In response to this request, St. Dominic 
Hospital submitted records regarding the veteran's hernia 
operation in June 1996.  In correspondence dated in September 
2003 the veteran clarified that he had had two operations on 
his back at St. Dominic Hospital in the 1970's.  In October 
2003 the veteran submitted another authorization form to 
obtain medical treatment records from St. Dominic's Hospital, 
this time specifying records from 1970 to the present.  The 
1970 hospital records have not been obtained, and there is no 
showing that VA made any effort to do so.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain all 
St. Dominic Hospital records pertaining 
to the veteran's back from 1970 to the 
present and associate them with the 
claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC). Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




